DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 10/22/20  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3. 	The Examiner has approved drawings filed on  10/22/20 .

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1- 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20  of U.S. Patent No.10853,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are anticipated by the claim 1 of 634. 
With respect to claim 1 of the instant  application, claim 1 of 634  stipulates a   method comprising ( column 34, line 2)
identifying, by the device, one or more objects within an image from a database of images of objects (note, identifying or receiving object from database,  column 34, lines 3 - 4 ) ;
assigning, by the device, a value to at least one of the one or more objects identified within the image ( column 34 , lines 5 – 10 ); and
communicating (note, communicating correspond to generation, by the device, to another ( note, second device correspond to another device ) device a record comprising identification of at least one of the one or more objects within the image and the value ( column 34, lines 11- 14) , so that the invention defined by claim  8 of the instant application is fully anticipated by claim  2 and 1 of 634 and similarly analysis as claim 1. Claim 15 of the instant application is fully anticipated by claim 10 of 634  system claim and similarly analysis as claim 1. Finally , the additional requirements variously set forth in claims 2- 7, 9- 14, 16- 20, of the instant application are variously stipulated by correspond limitation set forth in claims 2- 9, 11- 18, 20 634 patent , so that claims 2- 7, 9- 14, 16- 20,of instant application are also fully anticipated by claims 2- 9,   11- 18, 20 of patent. 
With respect to claim 8 of the instant  application, claim  2 and 1 of 634  stipulates a   method ( column 34, line 2).
	A method ( column 34, line 15) :
determining, by a device, a validity of at least one of a value for one or more objects of an image and the image to which the value is assigned ( note  device  determining validity of individuals and values in one or more pictures that allows the device to automatically  determine whether an association between a picture and a value is  valid. It also  updates  the  validity of  database , column 34, lines 15 – 18) ; 
identifying, by the device responsive to determining that at least one of the values for one or more objects of the image and the image to which the value is assigned is valid, one or more objects within the image ( note, difference between  characteristic associated the first image and the characteristic associated with the first value is less than a threshold which may calculate a  validity score column 34, lines 19- 22) ; and 
generate a record to be transmitted to another device, the record comprising identification of the one or more objects within the image and the value ( note , generating by another  device ( note,  another device corresponds to second device which record  identifications of each identified individual within the first image and the first value, which  record  and  transmit to a  second device, column 34, lines 11- 14). 
Other prior art cited 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Patent Number: USPGPUB NO. 20130262864 , 20140078039 ,  20050099398.  



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Park Chan, can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669